Littlejohn, Acting Judge:
Appellant Vanessa D. Smith (Smith) commenced this action against Wal-Mart Stores, Inc. (Wal-Mart) seeking damages for injuries sustained during a slip and fall. At the close of Smith’s evidence, the trial court granted Wal-Mart’s motion for directed verdict. Smith appealed. We affirm.
Smith was in Wal-Mart to have a key made. As she walked through the store, she saw shopping carts scattered in the aisle. Fogle, a Wal-Mart employee, had placed the carts around an area in the aisle as a barricade. He was cleaning wax build-up from the floor. On the floor in the barricaded area, he sprayed a foaming wax stripper to soften old wax and *124then removed it with a stiff brush. With him, he had a bucket of water for cleaning his brush.
Smith started to walk past the carts and fell. She testified that after she fell, she saw Fogle, about four feet away, on his hand and knees, doing something to the floor.1 Fogle did not see Smith until she was getting up off the floor. She had fallen inside the shopping cart area but he had not heard her move any of the carts.
Smith testified that there were no signs, ropes, barricades or caution cones in the aisle.
At the close of Smith’s case, Wal-Mart moved for a directed verdict arguing that Smith failed to establish an inference of negligence or breach of duty by Wal-Mart. Moreover, even if an inference of negligence was found, Smith was clearly contributorily negligent. The trial court granted the directed verdict, stating:
The mere fact that a person slips and falls on a floor either in somebody else’s — in someone’s home or his place of business is not evidence of negligence. And in this case the only testimony I can recall is she said she stepped into the area and fell. I have heard no testimony that the floor was slick.
I have heard no testimony that the floor was unsafe. I’ve heard no testimony at all except she stepped in the area and slipped down. Case of Howard versus K-Mart [293 S.C. 134, 359 S.E. (2d) 81 (Ct. App. 1987)] almost directly on point[.] In that case, there was testimony about a slick floor. In that case the Supreme Court [sic] said there was not enough evidence for it to go to the jury.
Viewing the evidence in a light most favorable to Smith, we hold that the trial judge correctly applied the rule in Howard to this case.
The law in South Carolina is that a retailer does not insure its customer’s safety but owes the customer a duty of ordinary care in keeping the premises in a reasonably safe condition. Howard, 293 S.C. at 136, 359 S.E. (2d) at 82; Young v. Meeting St. Piggly Wiggly, 288 S.C. 508, 343 S.E. (2d) 636 (Ct. App. 1986).
*125The mere slip and fall on a floor does not constitute evidence of negligence. Howard, 293 S.C. at 137, 359, S.E. (2d) at 82. Moreover, evidence that the floor was slick, without evidence of a hazardous condition, does not establish an inference of negligence sufficient for presentation of the issue to the jury. Id. at 137, 359 S.E. (2d) at 83. Evidence must be presented of the owner’s negligence in the use of or application of materials to the floor, which caused the injury. Id. at 137, 359 S.E. (2d) at 82.
Smith did not testify that the floor was wet or slick. She did not state that her clothes were wet after the fall, nor did she testify as to what, if any, substance was on the floor. Sufficient evidence of a dangerous condition causing Smith’s fall was not presented. Therefore, the submission of the case to the jury was not warranted.
Because we find no inference of negligence by Wal-Mart, the granting of the directed verdict was proper. The order of the trial court is
Affirmed.
Goolsby, J., concur.
Gardner, J., dissents in separate opinion.

 However, in her deposition and on cross-examination, Smith stated that she saw the carts and Fogle before she fell.